Case 1:20-cv-01429-LPS Document 117 Filed 08/20/21 Page 1 of 2 PageID #: 3303




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


                                      )
STATE OF DELAWARE, ex rel.            )
KATHLEEN JENNINGS, Attorney           )
General of the State of Delaware,     )
                                      )
                          Plaintiff,  )
                                      )         C.A. No. 20-1429 LPS
       v.                             )
                                      )
BP AMERICA INC., BP P.L.C.,           )
CHEVRON CORPORATION, CHEVRON )
U.S.A. INC., CONOCOPHILLIPS,          )
CONOCOPHILLIPS COMPANY,               )
PHILLIPS 66, PHILLIPS 66 COMPANY, )
EXXON MOBIL CORPORATION,              )
EXXONMOBIL OIL CORPORATION,           )
XTO ENERGY INC., HESS                 )
CORPORATION, MARATHON OIL             )
CORPORATION, MARATHON OIL             )
COMPANY, MARATHON PETROLEUM )
CORPORATION, MARATHON                 )
PETROLEUM COMPANY LP,                 )
SPEEDWAY LLC, MURPHY OIL              )
CORPORATION, MURPHY USA INC.,         )
ROYAL DUTCH SHELL PLC, SHELL          )
OIL COMPANY, CITGO PETROLEUM          )
CORPORATION, TOTAL S.A., TOTAL        )
SPECIALTIES USA INC., OCCIDENTAL )
PETROLEUM CORPORATION, DEVON )
ENERGY CORPORATION, APACHE            )
CORPORATION, CNX RESOURCES            )
CORPORATION, CONSOL ENERGY            )
INC., OVINTIV, INC., and AMERICAN     )
PETROLEUM INSTITUTE,                  )
                                      )
                          Defendants. )
                                      )




ME1 37280674v.1
Case 1:20-cv-01429-LPS Document 117 Filed 08/20/21 Page 2 of 2 PageID #: 3304




 NOTICE OF WITHDRAWAL OF CERTAIN COUNSEL ADMITTED PRO HAC VICE

       Please withdraw the appearance of Sean G. Grimsley on behalf of Defendants

ConocoPhillips and ConocoPhillips Company in the above-captioned action.           Defendants

ConocoPhillips and ConocoPhillips Company will continue to be represented by the law firms of

McCarter & English, LLP, Bartlit Beck LLP and Latham & Watkins LLP.


Dated: August 20, 2021                          MCCARTER & ENGLISH, LLP

OF COUNSEL:                                         /s/ Daniel J. Brown
                                                    Michael P. Kelly (#2295)
Daniel R. Brody (admitted pro hac vice)             Daniel J. Brown (#4688)
Jameson R. Jones (admitted pro hac vice)            Alexandra M. Joyce (#6423)
Bartlit Beck LLP                                    Renaissance Centre
1801 Wewatta Street, Suite 1200                     405 N. King St., 8th Floor
Denver, CO 80202                                    Wilmington, DE 19801
(303) 592-3100                                      (302) 984-6331
dan.brody@bartlitbeck.com                           mkelly@mccarter.com
jameson.jones@bartlitbeck.com                       djbrown@mccarter.com
                                                    ajoyce@mccarter.com
Counsel for ConocoPhillips and
ConocoPhillips Company                          Attorneys for Defendants ConocoPhillips,
                                                ConocoPhillips Company, Phillips 66 and
Margaret A. Tough (admitted pro hac vice)       Phillips 66 Company
Steven M. Bauer (admitted pro hac vice)
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
(415) 391-0600
margaret.tough@lw.com
steven.bauer@lw.com

Counsel for Phillips 66, Phillips 66 Company,
ConocoPhillips and ConocoPhillips Company




                                                2
ME1 37280674v.1
